20DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 March 2021 has been entered.
 
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 28 September 2016. It is noted, however, that applicant has not filed a certified copy of the CN201610858515 application as required by 37 CFR 1.55.

Status of the Claims
Based on the current set of claims (Claims, 22 January 2021), Claims 1-3, 5-8, 10-14, 16-19, and 21-22 are pending and Claims 4, 9, 15, and 20 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 20100110914 A1; hereinafter referred to as “Chun”) in view of Nagaraja et al. .
Regarding Claim 1, Chun discloses a signal communication method, comprising: 
sending, by a network device, a channel quality threshold to a terminal device (¶41, Chun discloses sending, by the base station 100 to the user equipment 110, a threshold), wherein the channel quality threshold is used by the terminal device to report first channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The first layer is a region where its maximum value is the highest CQI value corresponding to a sub-band to a first boundary layer value.  The first boundary layer value is created by subtracting the threshold from the highest CQI value corresponding to a subband.  Examiner correlates the average CQI of each CQI value falling within the first layer as "first channel quality information"), and the channel quality threshold is a threshold of second channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The second layer is a region where its maximum value is the first boundary value and a second boundary value.  The second boundary value is created by subtracting the threshold from the first boundary value.  Examiner correlates the average value of each CQI value falling within the second layer as "second channel quality information"); and 
receiving, by the network device, a first quantity of pieces of the first channel quality information sent by the terminal device based on the channel quality threshold (¶35 & Fig. 4 (S140), Chun discloses receiving, by the base station 100 from the user equipment 110, a feedback data where the feedback data comprises an average value of each CQI falling within the first layer).
However, Chun does not explicitly disclose in response to the first quantity of pieces of first channel quality information sent by the terminal device, sending, by the apparatus, a notification message to the terminal device, sending, by the network device, a notification message to the terminal device, wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device.
Nagaraja teaches in response to the first quantity of pieces of first channel quality information sent by the terminal device, sending, by the apparatus, a notification message to the terminal device, sending, by the network device, a notification message to the terminal device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches sending, by a transmission reception point (TRP) to a user equipment (UE), an explicit message indicating that the measurement reference signal (MRS) will not be transmitted in response to receiving, by the TRP from the UE, a plurality of MRS reports corresponding to at least a first transmitted MRS and a second transmitted MRS), wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches that the explicit message indicates to the UE that the MRS will not be transmitted to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun by sending, by the network device, a notification message to the terminal device in response to the first quantity of pieces of first channel quality Nagaraja, 14:26-46).
Regarding Claim 7, Chun discloses a signal communication method, comprising: 
receiving, by a terminal device, a channel quality threshold sent by a network device (¶41, Chun discloses receiving, from the base station 100 by the user equipment 110, a threshold), wherein the channel quality threshold is used by the terminal device to report first channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The first layer is a region where its maximum value is the highest CQI value corresponding to a sub-band to a first boundary layer value.  The first boundary layer value is created by subtracting the threshold from the highest CQI value corresponding to a subband.  Examiner correlates the average CQI of each CQI value falling within the first layer as "first channel quality information"), and the channel quality threshold is a threshold of second channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The second layer is a region where its maximum value is the first boundary value and a second boundary value.  The second boundary value is created by subtracting the threshold from the first boundary value.  Examiner correlates the average value of each CQI value falling within the second layer as "second channel quality information"); 
¶34-35 & Fig. 4 (S130->S140), Chun discloses determining, by the user equipment 110, an average value of the CQI data in a first layer to provide as feedback data to the base station); and 
sending, by the terminal device, the first quantity of pieces of the first channel quality information to the network device (¶35 & Fig. 4 (S140), Chun discloses sending, to the base station 100 by the user equipment 110, a feedback data where the feedback data comprises an average value of each CQI falling within the first layer).
However, Chun does not explicitly disclose in response to the first quantity of pieces of the first channel quality information sent by the terminal device, receiving, by the terminal device, a notification message sent by the network device, wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device.
Nagaraja teaches in response to the first quantity of pieces of the first channel quality information sent by the terminal device, receiving, by the terminal device, a notification message sent by the network device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches receiving, from a transmission reception point (TRP) by a user equipment (UE), an explicit message indicating that the measurement reference signal (MRS) will not be transmitted in response to receiving, by the TRP from the UE, a plurality of MRS reports corresponding to at least a first transmitted MRS and a second transmitted MRS), wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches that the explicit message indicates to the UE that the MRS will not be transmitted to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun by receiving, by the terminal device, a notification message sent by the network device in response to the first quantity of pieces of the first channel quality information sent by the terminal device, wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device as taught by Nagaraja because the signaling overhead involved in requesting MRS measurement is reduced and the likelihood that MRS training fails, such as by not successfully receiving MRS signals, is reduced which, in turn, improves measuring MRS signals (Nagaraja, 14:26-46).
Regarding Claim 8, Chun in view of Nagaraja discloses the method according to claim 7.
Chun further discloses before the sending, by the terminal device, the first quantity of pieces of the first channel quality information to the network device based on the channel quality threshold, the method further comprises: 
receiving, by the terminal device, a first notification message sent by the network device (¶41, Chun discloses receiving, from the base station 100 by the user equipment 110, a threshold), wherein the first notification message notifies sending of a reference signal from the network device to the terminal device (¶41, Chun discloses setting, by the base station 100, a threshold and further sending, by the base station 100 to the user equipment 110, the threshold).
Regarding Claim 12, Chun discloses an apparatus, comprising: 
one or more processors (¶58, Chun discloses a device comprising a processor), and 
¶58, Chun discloses a device comprising a memory/medium comprising software for execution by the processor), the program instructions cause the apparatus to perform operations comprising: 
sending, by the apparatus, a channel quality threshold to a terminal device (¶41, Chun discloses sending, by the base station 100 to the user equipment 110, a threshold), wherein the channel quality threshold is used by the terminal device to report first channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The first layer is a region where its maximum value is the highest CQI value corresponding to a sub-band to a first boundary layer value.  The first boundary layer value is created by subtracting the threshold from the highest CQI value corresponding to a subband.  Examiner correlates the average CQI of each CQI value falling within the first layer as "first channel quality information"), and the channel quality threshold is a threshold of second channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The second layer is a region where its maximum value is the first boundary value and a second boundary value.  The second boundary value is created by subtracting the threshold from the first boundary value.  Examiner correlates the average value of each CQI value falling within the second layer as "second channel quality information"); and 
receiving, by the apparatus, a first quantity of pieces of the first channel quality information sent by the terminal device based on the channel quality threshold (¶35 & Fig. 4 (S140), Chun discloses receiving, by the base station 100 from the user equipment 110, a feedback data where the feedback data comprises an average value of each CQI falling within the first layer).
However, Chun does not explicitly disclose in response to the first quantity of pieces of first channel quality information sent by the terminal device, sending, by the apparatus, a notification message to the terminal device, sending, by the network device, a notification message to the terminal device, wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device.
Nagaraja teaches in response to the first quantity of pieces of first channel quality information sent by the terminal device, sending, by the apparatus, a notification message to the terminal device, sending, by the network device, a notification message to the terminal device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches sending, by a transmission reception point (TRP) to a user equipment (UE), an explicit message indicating that the measurement reference signal (MRS) will not be transmitted in response to receiving, by the TRP from the UE, a plurality of MRS reports corresponding to at least a first transmitted MRS and a second transmitted MRS), wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches that the explicit message indicates to the UE that the MRS will not be transmitted to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun by sending, by the network device, a notification message to the terminal device in response to the first quantity of pieces of first channel quality Nagaraja, 14:26-46).
Regarding Claim 18, Chun discloses an apparatus, comprising: 
one or more processors (¶58, Chun discloses a device comprising a processor), and 
a non- transitory storage medium configure to store program instructions; wherein, when executed by the one or more processors (¶58, Chun discloses a device comprising a memory/medium comprising software for execution by the processor), the program instructions cause the apparatus to perform operations comprising: 
receiving, by the apparatus, a channel quality threshold sent by a network device (¶41, Chun discloses receiving, from the base station 100 by the user equipment 110, a threshold), wherein the channel quality threshold is used by the terminal device to report first channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The first layer is a region where its maximum value is the highest CQI value corresponding to a sub-band to a first boundary layer value.  The first boundary layer value is created by subtracting the threshold from the highest CQI value corresponding to a subband.  Examiner correlates the average CQI of each CQI value falling within the first layer as "first channel quality information"), and the channel quality threshold is a threshold of second channel quality information (¶37-40 & Fig. 5, Chun discloses using the threshold to create a first layer, second layer, and third layer.  The second layer is a region where its maximum value is the first boundary value and a second boundary value.  The second boundary value is created by subtracting the threshold from the first boundary value.  Examiner correlates the average value of each CQI value falling within the second layer as "second channel quality information"); 
determining, by the apparatus, a first quantity of pieces of the first channel quality information based on the channel quality threshold (¶34-35 & Fig. 4 (S130->S140), Chun discloses determining, by the user equipment 110, an average value of the CQI data in a first layer to provide as feedback data to the base station); and 
sending, by the apparatus, the first quantity of pieces of the first channel quality information to the network device (¶35 & Fig. 4 (S140), Chun discloses sending, to the base station 100 by the user equipment 110, a feedback data where the feedback data comprises an average value of each CQI falling within the first layer).
However, Chun does not explicitly disclose in response to the first quantity of pieces of the first channel quality information sent by the terminal device, receiving, by the terminal device, a notification message sent by the network device, wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device.
Nagaraja teaches in response to the first quantity of pieces of the first channel quality information sent by the terminal device, receiving, by the terminal device, a notification message sent by the network device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches receiving, from a transmission reception point (TRP) by a user equipment (UE), an explicit message indicating that the measurement reference signal (MRS) will not be transmitted in response to receiving, by the TRP from the UE, a plurality of MRS reports corresponding to at least a first transmitted MRS and a second transmitted MRS), wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device (16:1-41 & Fig. 12(1210->1222->1224) | Application No. 62/368,106: ¶75-80 & Fig. 9, Nagaraja teaches that the explicit message indicates to the UE that the MRS will not be transmitted to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun by receiving, by the terminal device, a notification message sent by the network device in response to the first quantity of pieces of the first channel quality information sent by the terminal device, wherein the notification message notifies a termination of sending of a reference signal from the network device to the terminal device as taught by Nagaraja because the signaling overhead involved in requesting MRS measurement is reduced and the likelihood that MRS training fails, such as by not successfully receiving MRS signals, is reduced which, in turn, improves measuring MRS signals (Nagaraja, 14:26-46).
Regarding Claim 19, Wang in view of Nagaraja discloses the apparatus according to claim 18.
Wang further discloses before the sending, by the apparatus, the first quantity of pieces of the first channel quality information to the network device based on the channel quality threshold, the operations further comprise: 
receiving, by the apparatus, a first notification message sent by the network device (¶41, Chun discloses receiving, from the base station 100 by the user equipment 110, a threshold), wherein the first notification message notifies sending of a reference signal from the network device to the terminal device (¶41, Chun discloses setting, by the base station 100, a threshold and further sending, by the base station 100 to the user equipment 110, the threshold).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Nagaraja in further view of Wang et al. (US 20190268056 A1; hereinafter referred to as “Wang”).
Regarding Claim 2, Chun in view of Nagaraja discloses the signal communication method according to claim 1.
Chun further discloses sending, by the network device, first signaling to the terminal device (¶41, Chun discloses sending, by the base station 100 to the user equipment 110, a threshold), wherein the first signaling carries the channel quality threshold (¶41, Chun discloses setting, by the base station 100, a threshold and further sending, by the base station 100 to the user equipment 110, the threshold), and 
However, Chun in view of Nagaraja does not explicitly disclose the first signaling is at least one of higher layer signaling or physical layer signaling.
Wang teaches the first signaling is at least one of higher layer signaling or physical layer signaling (¶50, Wang teaches the use of radio resource control signaling in order to communicate to the user equipment as channel quality indicator threshold used to trigger a reporting of the CQI.  Examiner correlates the use of radio resource control (RRC) signalling as higher layer signalling).
Wang, ¶4).
Regarding Claim 13, Chun in view of Nagaraja discloses the apparatus according to claim 12.
Chun further discloses sending, by the network device, first signaling to the terminal device (¶41, Chun discloses sending, by the base station 100 to the user equipment 110, a threshold), wherein the first signaling carries the channel quality threshold (¶41, Chun discloses setting, by the base station 100, a threshold and further sending, by the base station 100 to the user equipment 110, the threshold), and 
However, Chun in view of Nagaraja does not explicitly disclose the first signaling is at least one of higher layer signaling or physical layer signaling.
Wang teaches the first signaling is at least one of higher layer signaling or physical layer signaling (¶50, Wang teaches the use of radio resource control signaling in order to communicate to the user equipment as channel quality indicator threshold used to trigger a reporting of the CQI.  Examiner correlates the use of radio resource control (RRC) signalling as higher layer signalling).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by requiring that the first signaling is at least one of higher layer signaling or physical layer signaling as taught by Wang because Wang, ¶4).
Claims 3, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Nagaraja in further view of Tiirola et al. (WO 2011050856 A1; hereinafter referred to as “Tiirola”).
Regarding Claim 3, Chun in view of Nagaraja discloses the signal communication method according to claim 1.
However, Chun in view of Nagaraja does not disclose before the receiving, by the network device, a first quantity of pieces of the first channel quality information sent by the terminal device based on the channel quality threshold, the method further comprises: sending, by the network device, a first notification message to the terminal device, wherein the first notification message notifies sending of a reference signal from the network device to the terminal device.
Tiirola teaches before the receiving, by the network device, a first quantity of pieces of the first channel quality information sent by the terminal device based on the channel quality threshold, the method further comprises: 
sending, by the network device, a first notification message to the terminal device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches sending, by a base station, a first sounding reference signal configuration and a second sounding reference signal configuration), wherein the first notification message notifies sending of a reference signal from the network device to the terminal device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches that the configuration information indicates the scheduling of reference signals sent to the UE).
Tiirola, 1:7-22).
Regarding Claim 9, Chun in view of Nagaraja discloses the method according to claim 7.
However, Chun in view of Nagaraja does not explicitly disclose the method further comprises: receiving, by the terminal device, a second notification message sent by the network device, wherein the second notification message notifies a termination of sending of a reference signal from the network device to the terminal device.
Tiirola teaches receiving, by the terminal device, a second notification message sent by the network device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches receiving, from the base station by the user equipment, a first sounding reference signal configuration and a second sounding reference signal configuration), wherein the first notification message notifies sending of a reference signal from the network device to the terminal device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches that the configuration information indicates the scheduling of reference signals sent to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by receiving, by the terminal device, a second notification message sent by the network device, wherein the second notification message notifies a termination of sending of a reference signal from the network device to the Tiirola, 1:7-22).
Regarding Claim 14, Chun in view of Nagaraja discloses the apparatus according to claim 12.
However, Chun in view of Nagaraja does not explicitly disclose before the receiving, by the apparatus, a first quantity of pieces of the first channel quality information sent by the terminal device based on the channel quality threshold, the operations further comprise: sending, by the apparatus, a first notification message to the terminal device, wherein the first notification message notifies sending of a reference signal from the apparatus to the terminal device.
Tiirola teaches sending, by the apparatus, a first notification message to the terminal device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches sending, by a base station, a first sounding reference signal configuration and a second sounding reference signal configuration), wherein the first notification message notifies sending of a reference signal from the network device to the terminal device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches that the configuration information indicates the scheduling of reference signals sent to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by sending, by the network device, a first notification message to the terminal device, wherein the first notification message notifies sending of a reference signal from the network device to the terminal device as taught by Tiirola because improving reliability of transmitting SRS improves the wireless system (Tiirola, 1:7-22).

However, Chun in view of Nagaraja does not explicitly disclose the operations further comprise: receiving, by the apparatus, a second notification message sent by the network device, wherein the second notification message notifies a termination of sending of a reference signal from the network device to the apparatus.
Tiirola teaches the operations further comprise: 
Tiirola teaches receiving, by the apparatus, a second notification message sent by the network device (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches receiving, from the base station by the user equipment, a first sounding reference signal configuration and a second sounding reference signal configuration), wherein the second notification message notifies a termination of sending of a reference signal from the network device to the apparatus (7:8-8:7 & Fig. 3 (S1->S2), Tiirola teaches that the configuration information indicates the scheduling of reference signals sent to the UE).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by receiving, by the terminal device, a second notification message sent by the network device, wherein the second notification message notifies a termination of sending of a reference signal from the network device to the terminal device as taught by Tiirola because improving reliability of transmitting SRS improves the wireless system (Tiirola, 1:7-22.
Claims 5, 11, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chun in view of Nagaraja in further view of Kuo et al. (US 20140362939 A1; hereinafter referred to as “Kuo”).
Regarding Claim 5, Chun in view of Nagaraja discloses the signal communication method according to claim 1.
However, Chun in view of Nagaraja does not explicitly disclose the first channel quality information is at least one of the following information: a reference signal index, a reference signal received power (RSRP) corresponding to the reference signal index, a reference signal received quality (RSRQ) corresponding to the reference signal index, or a channel quality indicator (CQI) corresponding to the reference signal index, wherein the reference signal index indicates a reference signal corresponding to the first channel quality information.
Kuo teaches the first channel quality information is at least one of the following information: 
a reference signal index (¶31-33, Kuo teaches transmitting feedback comprising a bitmap where each entry in the bitmap refers to a channel quality indicator (CQI) calculation for L columns.  Examiner correlates each bit of the bitmap as a reference signal index), 
a reference signal received power (RSRP) corresponding to the reference signal index, 
a reference signal received quality (RSRQ) corresponding to the reference signal index, or 
a channel quality indicator (CQI) corresponding to the reference signal index (¶31-33, Kuo teaches transmitting feedback comprising CQI and a bitmap where each entry in the bitmap refers to a channel quality indicator (CQI) calculation for L columns), 
¶31-33, Kuo teaches that the bitmap corresponds to reference signals received from the base station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by the first channel quality information is at least one of the following information: a reference signal index, a reference signal received power (RSRP) corresponding to the reference signal index, a reference signal received quality (RSRQ) corresponding to the reference signal index, or a channel quality indicator (CQI) corresponding to the reference signal index, wherein the reference signal index indicates a reference signal corresponding to the first channel quality information as taught by Kuo because feedback burdens could be drastically reduced relative to convention schemes (Kuo, ¶9).
Regarding Claim 11, Chun in view of Nagaraja discloses the method according to claim 7.
However, Chun in view of Nagaraja does not explicitly disclose the second channel quality information is a reference signal received power (RSRP), a reference signal received quality RSRQ), or a channel quality indicator (CQI).
Kuo teaches the second channel quality information is a reference signal received power (RSRP), a reference signal received quality RSRQ), or a channel quality indicator (CQI) (¶31-33, Kuo teaches transmitting feedback comprising CQI and a bitmap where each entry in the bitmap refers to a channel quality indicator (CQI) calculation for L columns).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by requiring that the second channel Kuo, ¶9).
Regarding Claim 16, Chun in view of Nagaraja discloses the apparatus according to claim 12.
However, Chun in view of Nagaraja does not explicitly disclose the first channel quality information is at least one of the following information: a reference signal index, a reference signal received power (RSRP) corresponding to the reference signal index, a reference signal received quality (RSRQ) corresponding to the reference signal index, or a channel quality indicator (CQI) corresponding to the reference signal index, wherein the reference signal index indicates a reference signal corresponding to the first channel quality information.
Kuo teaches the first channel quality information is at least one of the following information: 
a reference signal index (¶31-33, Kuo teaches transmitting feedback comprising a bitmap where each entry in the bitmap refers to a channel quality indicator (CQI) calculation for L columns.  Examiner correlates each bit of the bitmap as a reference signal index), 
a reference signal received power (RSRP) corresponding to the reference signal index, 
a reference signal received quality (RSRQ) corresponding to the reference signal index, or 
a channel quality indicator (CQI) corresponding to the reference signal index (¶31-33, Kuo teaches transmitting feedback comprising CQI and a bitmap where each entry in the bitmap refers to a channel quality indicator (CQI) calculation for L columns), 
¶31-33, Kuo teaches that the bitmap corresponds to reference signals received from the base station).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Chun in view of Nagaraja by the first channel quality information is at least one of the following information: a reference signal index, a reference signal received power (RSRP) corresponding to the reference signal index, a reference signal received quality (RSRQ) corresponding to the reference signal index, or a channel quality indicator (CQI) corresponding to the reference signal index, wherein the reference signal index indicates a reference signal corresponding to the first channel quality information as taught by Kuo because feedback burdens could be drastically reduced relative to convention schemes (Kuo, ¶9).
Regarding Claim 22, Chun in view of Nagaraja discloses the apparatus according to claim 18.
However, Chun in view of Nagaraja does not explicitly disclose the second channel quality information is a reference signal received power (RSRP), a reference signal received quality RSRQ), or a channel quality indicator (CQI).
Kuo teaches the second channel quality information is a reference signal received power (RSRP), a reference signal received quality RSRQ), or a channel quality indicator (CQI) (¶31-33, Kuo teaches transmitting feedback comprising CQI and a bitmap where each entry in the bitmap refers to a channel quality indicator (CQI) calculation for L columns).
Kuo, ¶9).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474